EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 33-25233, 333-48789, 333-48795, 333-48815, 333-108092, 333-155298 and 333-176823 on Form S-8 of Regal Beloit Corporation of our report dated June 22, 2012, relating to the financial statements and supplemental schedule of the Regal Beloit Corporation Retirement Saving Plan, appearing in this Annual Report on Form 11-K of Regal Beloit Corporation Retirement Savings Plan for the year ended December31, 2011. /s/ DELOITTE & TOUCHE LLP Milwaukee, WI June 28, 2012
